:r ILcD

                                                                    AT SAN ANT&NJtJ. \'{j:.i.':
                                      No. 04-14-00497-CV
                                                                    20I5K/IRI3 AN 10: U7

                                         IN THE

                                                                     -!"'THF. H^ffLE.CL!-;>--r
                            FOURTH COURT OF APPEALS


                                SAN ANTONIO, TEXAS




                                  DAVID CARL GOAD
                                               Appellant.



                      THE COUNTY OF GUADALUPE, TEXAS,

                                                 Appelle.


                                   APPELLANT'S BRIEF II


                                       EXHIBITS


HEREIN, please find Exhibits for Appellant, David Goad's Brief II



Exhibit # / Letter                       Description
A                             Photograph ofAircraft fenced offfrom Runway
B                    October 10, 2008, Transcript ofJudge Nowak, Case No, SA08CV0674

c                     February 27, 2009, Order by Judge Biery, Case No. SA08CV0674
D                          Citation served on David Goad, Case No. 12-1923-CV

5                                     .....SETTING NOTICE

6                     Letter from Debra Crow, District Clerk, Guadalupe County
 7A                                   Letter hand delivered to Judge Old

 7B                                   Email to Lynn Bothe and response

 7C                                  Letter to Judge Old, from David Goad

 8                          FIRST AMENDED COMPLAINT against Jamie Osborne

9                               LOCAL COURT RULES for Guadalupe County

 10                                       Affidavit of Jamie Osborne

11                             Envelope sent to David Goad on January 14, 2008

12                                          Contents of 11 above

13                             David Goad's response to contents in 11 above

14                              Letter sent to Guadalupe County Tax Office

15                              Letter sent to Guadalupe County Tax Office

16....'                         Email from David Goad to Jamie Osborne

I7                       Email back and forth, David Goad to/from Jamie Osborne

I8                  Information gained from David Goad's FOIA request (open records).
19                                   David Goad's Notice of Protest

20                     Agreement between Guadalupe County and Natalie Goad

21                   AGREED RECORD OF SEPTEMBER 10, 2014 HEARING

                                     Certificate of Service

      I certify that a true copy of this EXHIBITS was served in accordance with rule 9.5 of the
Texas Rules of Appellate Procedure on each party or that party's lead counsel on March 12,
2015 as follows:
                   McCreary, Veselka, Bragg & Allen, P.C.
                   Mathew Tepper, (bar no. 24029008)
                   700 Jeffrey Way., Suite 100
                   Round Rock, Texas 78665
                   U.S. Mail
                                                              David Goad
     Fir    ji   "^ •&**      *   ,   ~tf   a
                                                     •***
                                                     ^




•^          ,    ?   * ft    4                  44   ,

I* ^             -rfj &r    •«4




           Ary^                       S££




     kVk>:V> *




                                      10'
                                                                          132



     Q&/-J.0J z&o %{/*«*,, *-
 1              For the defendants, what's the purpose of the fence?

 2              MR. HOLLAND:      Security.   I would have witnesses come
 3   forward to say that they've driven animals off of that runway.
 4   And when a plane is landing, it's a very dangerous situation.
 5              The other purpose of the fence is it's a legal fence.

 6   It was by judgment, by vote of the members and --

 7              THE COURT:     It sure sounds controversial.

 8              MR. GOAD:    It may be controversial, Your Honor, but a
 9   majority voted for it.       There was a judgment.    But, more
10   importantly, plaintiff doesn't have standing.         He's not a
11   member of the association.       He's not a platted part of the
12   subdivision.     He's not part of the platted subdivision so he
13   doesn't have standing.

14              THE COURT:     Well, of course, my job is I'm going to
15   have to decide, you know, legally whether there are any claims.
16   Because today we're just talking about preliminary injunction
17   as to the 1983 claim, whether there is a likelihood of success

18   on the merits.    That's all we're talking about today.       And
19   that's going to be a strict legal analysis.
20             Now, regardless of what I decide on that, there's a

21   RICO claim that's going to survive today.         I count my blessings
22   that in almost 20 years on the bench I haven't had to deal too
23   much with RICO claims.       But it looks like we're going to have
24   to deal with one in this case.      And that's going to be
25   expensive for everyone.      And Mr. Goad is representing himself.


                             CHRIS POAGE, RMR,   CRR
                        United States Court Reporter             fcA
                                                                          /J
                                         g*hift $
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION
                                                                                  to
DAVID GOAD,                                   §
                                                                                feb «raw I
                                              §
                     Plaintiff,               §
                                              §
                                              §
TOMMY ANDERSON;                               §
DAVECAFFEY;                                   §
ROBERT DELONG;
LEO GATES;                                               CIVIL ACTION NO.
DARRELL GODFREDSON;
FRED HALL;                                               SA-08-CV-0674FB(NN)
JIMHOHLT;
MICHAEL MEEKS;
TERRY O'MAHONEY;
TONY OTTO;
LONNIE PENCE;
A. PARKER WOOD;
RICHARD WILFONG;
GUADALUPE COUNTY;
GENE MAYES,                                   §
Guadalupe Comity Pet 4 Constable;             §
SHERIFFARNOLD ZWICKE, and                     §
RONALD PATTON,                                §
                                              §
                     Defendants.



                      ORDER DENYING SECOND APPLICATION
                      FOR TEMPORARY RESTRAINING ORDER


      Thisorderaddresses plaintiffDavid Goad'ssecond application for a temporary restraining

order.' hi the application, Mr. Goad sought an order enjoining defendant Guadalupe County,

defendant SheriffArnoldZwicke, andothers acting onthesedefendants' behalf,fromarresting Mr.

Goad and others without theapproval ofthis Court and toenjoin defendants from further abuse of


                                                                                         ".* I*
       'Docket entry #102.
                                                      E*M# C
                                                                         6*3
the judicial process. In his application, Mr. Goad stated that Sheriff Zwicke sought to execute a

warrant for his arrest, already having sent deputies to his home, Mr. Goad asserted bis witnesses in

this case are being harassed and intimidatedto prevent them from testifying on his behalf. Mr. Goad

stated that the husband of one of his witnesses was arrested after the wife provided a swom

declaration supporting Mr. Goad's application for apreliminary injunction.2 Mr. Goad also stated

that DorothyGolding—the original developer ofZuehl Airfield, Mr. Goad's primarywitness for the
hearing on the application for preliminary injunction—had been incarcerated again. Mr. Goad

explained that since he filed this lawsuit, the defendants sued him instate court over the same issues

disputed in this lawsuit. Mr. Goad asserted that he fears physical retaliation for pursuing his lawsuit.

       To obtain a temporaryrestraining order, aplaintiffmust show (1)a substantial likelihood of

success onthe merits; (2) a substantial threat that plaintiffwill suffer irreparable injury if the relief

isnot granted; (3) that the threatened injury outweighs any damage that the injunction might cause

the defendant; and (4) that the injunction will not disserve the public interest. 3 Apreliminary

injunction isanextraordinaryremedy, granted only if the plaintiffhas clearly carried the burden of

persuasion on all four requirements.4




       2See docket entry # 7, exh. H (declaring that certain defendants inthis case threatened that
sheand herhusband would encounter difficulty if they voted against themin property owners
association business).

       3Karaha Bodas Co., v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 335
F.3d 357,363 (5th Cir. 2003).

       AKaraha Bodas Co., 335F.3dat 363.

                                                   2
       "Since the beginning of this country's history, Congress has, subject to few exceptions,

manifested adesire to permit state courts to try state cases free from interference by federal courts."5

Section 2283 of title 28 expressly prohibits federal courts from "granting] an injunction to stay

proceedings inaState court except as expressly authorized byAct ofCongress, orwhere necessary

in aid ofits jurisdiction, orto protect oreffectuate its judgments."6 Courts have determined that an

"arrest" constitutes a"proceeding" for the purpose ofapplying this statute.7 Ordinarily, a federal

court will not"enjoin state officers from instituting criminal actions... [because state officers] are

charged with the duty ofprosecuting offenders against the laws of thestate, and must decide when

and how this istobedone."8 "The accused should first setupand relyupon hisdefense inthe state

courts... unless itplainly appears that this coursewould not afford adequate protection."9 Although

section 1983 ofTitle 42 isan exception to the anti-injunction statute,10 aplaintiffseeking injunctive

reliefmust still"demonstrate thathewillsuffer irreparable injury if thefederal court stays itshand,

and... that he does not have an adequate remedy atlaw inthe state courts."" Mr. Goad has not


       lounger v. Harris, 401 U.S. 37,43 (1971).
       628U.S.C.§2283.

       ''See HartsvUle Theatres v. Fox, 324 F. Supp. 258,262 (D.C.S.C. 1971) ("Anarrest, it
wouldseem, satisfiesthis 'comprehensive' definition of'proceedings.").

       *Younger v. Harris, 401 U.S. 37,45 (1971). See Trainor v. Hernandez, 431 U.S. 434,
441 (1977) ("[B]asic concerns of federalism... counsel againstinterference byfederal courts,
through injunctions orotherwise, with legitimate state functions, particularly with the operation
ofstate courts.").

       9Id. (citation & quotation marks omitted).

       wSeeMitchum v. Foster, 407 U.S. 225,243 (1972) (explaining why section 1983 is an
"expressly authorized" exception ofto the anti-injunction law).

       "Duke v. Texas, All F.2d 244,248 (5th Cir. 1973).

                                                   3
shown that he faces irreparable harm. Guadalupe County and theSheriffstated that Mr. Goad was

arrested and released on bond the following day. The state-court criminal procedures provide a

mechanism for an accused to defend himselfandto expunge an improper arrest. Mr.Goad cannot

show hehas noadequate remedy atlaw because the Texas state courts provide a criminal defendant

with remedies for a wrongful arrest. Without a showing of irreparable injury and an inadequate

remedy, this Courtcannotenjointhe state court.

       That said, Mr. Goad's allegations are serious. Regardless of who actually arrested Mr.

Goad12 orwho prosecutes the charges against Mr. Goad,13 the arrest and the charges originated from

defendant Guadalupe County. Ifthedefendants are using arrests andcriminal charges tointimidate

or harass Mr, Goad or his witnesses, the defendants could face serious consequences. Witness

tampering andwitness retaUation are federal offenses. "Whoever knowingly uses intimidation,

threatens, or corruptly persuades another person, or attempts to do so .... with intent to ...

influence, delay, orprevent thetestimony ofany person inanofficial proceeding [like this lawsuit]

... shall be fined... orimprisoned not more than 20 years, orboth."14

       Whoever knowingly engages in any conduct and thereby causes bodily injury to
       anotherperson ordamages the tangible propertyofanother person, orthreatens todo
       so, with intent to retaliate against any person for... theattendance of a witness or
       party at anofficial proceeding, or any testimony given or anyrecord, document, or




      12Guadalupe County and thesheriffreported that theU.S. Marshal executed thecapias for
Mr. Goad's arrest. Seedocket entry# 104.

       "Guadalupe County and the sheriffreported that the district attorney isprosecuting the
charges against Mr. Goad. See docket entry # 104.
       1418U.S.C.§ 1512(b).
       other object produced byawitness inanofficial proceeding... orattempts todo so,
       shall be fined... orimprisoned not more than 20 years, orboth.15

Efforts to impede the prosecution ofthis lawsuit by intimidating Mr. Goad orhis witaesses would

likely be admissible at trial, undermine any defenses, increase Mr. Goad's damages, and result in

civil sanctions. TheCourt looks to theattorneys todiscuss Mr. Goad'sallegations with theirclients

and advise the defendants about the inappropriateness and consequences of interfering with the

prosecution of this lawsuit.

       IT IS THEREFORE ORDERED, for the reasons discussed in this order, that Mr. Goad's

application for atemporary restraining order (docket entry # 102) isDENIED.

       ITISFURTHER ORDERED theClerk ofCourt shall send a copyofthisOrder to thecounty

judge ofGuadalupe County and the state district judges sitting inGuadalupe County.

       It is so ORDERED.
                                tr

       SIGNED this       ^ ~* day ofFebruary, 2009.



                                            FRED BIERY
                                            UNITED STATES^JISTRICT JUDGE




       1518U.S.C§ 1513(b).
                                    CAUSE NO.      mm-w
THE COUNTY OF GUADALUPE, TEXAS                               IN THE DISTRICT COURT

       PLAINTIFF


VS.
                                                             25th JUDICIAL DISTRICT


DAVID C. GOAD, ET AL
       DEFENDANT                                             GUADALUPE COUNTY, TEXAS

                             CITATION IN A DELINQUENT TAX SUIT
DEFENDANT TO BE SERVED:
David C. Goad aka David Goad (No Personal Liability)
1154Rivertree Drive, New Braunfels, Comal County, Texas 78130-2425
Phone Number: (830)221-5905                                                                         __
***************************************************************************************
                           RETURN OF CITATION IN A DELINQUENT TAX SUIT                               \

CAME TO HAND on the           fit    day of \nbhh                20]>, at lift    f    o'clock A4^PNL>d
                             Texas, by delivering to the within named defendant, IN PERSON, a tnferCopy of
executed in Comal County.
this Citation, at the followingtime and place, to-wit:

 NAME OF DEFENDANT to whom citation delivered:




                                    Return of Citation by Personal Service
        Date Delivered                  Time Delivered - AM/PM                  , Wh€te Delivered

      //-m~M^
         BOB HOLDER
         Sheriff off Comal County
SHERIFF, COMAL COUNTY, TEXAS


                     l-V          A^ (JF'yb)               DEPUTY       FEE for Service $




                                                                                                    lJ       //
                                              RESPOMDfiNrS COPY         £* D
THE STATE OF TEXAS

CAUSE NUMBER

PLAINTIFF IS:TheCountyof Guadalupe, Texas, collecting propertytaxes for itselfand for Marion Independent School
District

DATE OF FILING OF PLAINTIFF'S LATEST PETITION ("DATE1                      ,;i»ptor,n aTfo)IQ.
COURT: 25thJudicial District Court of Guadalupe County, Texas at theCourthouse of saidCounty located in Seguin, Texas
("COURT")

TO DEFENDANT: David C. Goad aka David Goad (No Personal Liability)
1154 Rivertree Drive, New Braunfels, Comal County, Texas 78130-2425
This defendant owns or has an interest in Tract 1 described on attached Schedule A.
Defendant, GREETINGS:
You have been sued. You may employ an attorney. If you or your attorney do naf file a written answer with the clerk who
issued this citation by 10:00 a.m. on the Monday next following the expiration/of twenty days after you wejfe served this
citation, a default judgment may betaken against you.
YOU ARE HEREBY COMMANDED to appear and answer before the Honorable COPRJLat or bejate-H>!rj& a.m. ofthe Monday
next after the expiration of20 days from the date ofservice ofthis Citation, then and thereto answer the petition ofthe PLAINTIFF
named in Plaintiffs Petition, filed in said COURT on the DATE against the above named DEFENDANT, said suit being numbered
on the docket of said COURT as the CAUSE NUMBER shown above, the nature/Of which demand is a suit to collect delinquent
property taxes on the PROPERTY(S), described on attached Schedule A. All Defendants in this suit are named on attached Schedule
A.
The total amount of delinquent taxes due PLAINTIFF, exclusive of interest^ penalties and costs, is the sum of $830.72, on said
PROPERTY(S) being more particularly described on attached Schedule a/tHE TOTAL AMOUNT OF DELINQUENT TAXES,
PENALTY, AND INTEREST DUE ON THE PROPERTY(S) AS OF THiS DATE THAT MUST BE PAID IS $1,372.42.
The names of all taxing units which assess and collect taxes on jgaid PROPERTY(S), not made parties to this lawsuit are
INTERVENORS. PLAINTIFF and all other taxing units wh«f may set up their tax claims herein seek recovery from
DEFENDANTS of delinquent ad valorem taxeson the PROPERTY(S), and in addition to the delinquent taxes, all accrued statutory
penalties and interest, costs, and attorney's fees allowed by law thereon up to and including the day of judgment herein, and the
establishment and foreclosure of tax liens securing the payment of the same as provided by law. However, PLAINTIFF does not
seek a personal judgment foranyof theamounts dueagainstDEFENDANTS designated "No Personal Liability".
All parties to this suit, including PLAINTIFF AND DEFENDANTS, shall take notice that claims not only for any taxes which were
delinquent on said PROPERTY(S) at the timethis suit was filed, but all taxes becoming delinquent thereon at any time thereafter up
to the day of judgment, including all accrued statutory penalties and interest, costs, and attorney's fees allowed by law thereon, may,
upon request therefore, be recovered herein withojn further citation or notice to any parties herein, andall saidparties shall take notice
of and plead and answerto all claims and pleadings now on file and which may hereafter be filed in this cause by all other parties
hereto, and by all of those taxing units aboy/named, who may intervene herein and set up their respective tax claims against said
PROPERTY(S).
The officer executing this return shall promptly serve the same according to the requirements of law and the mandates hereof and
make due return as the law directs.

Issued and givenundernwhand a/w seal ofsaid COURT at Seguin, Texas, this the         ^itf^rfAltemhM.aoEL.
                                                                           McCREARY, VESELKA, BRAGG & ALLEN, P.C.
                                                                           ATTORNEYS FOR PLAINTIFF
                                                                           P.O. Box 537
                                                                           Seguin, Texas 78156-0537
                                                                           (830) 379-5600
                                                                           Fax: (830) 379-2202



     (Clerk/Deputy Clerk)
                                                     SCHEDULE A


PLAINTIFFIS: TheCounty of Guadalupe, Texas, collecting property taxesfor itselfand for Marion Independent School
District


DEFENDANTS ARE:
David C. Goad aka David Goad (No Personal Liability) (Interest in Tract 1)
Kristin G. Goad aka Kristin Goad (No Personal Liability) (Interest in Tract 1)
Natalie H. Goad aka Natalie Goad (No Personal Liability) (Interest in Tract 1)

PLAINTIFF seeks a persona! judgmentfor all amounts due against DEFENDANTS designated "Personal Liability".
PLAINTIFF doesnot seek a personal judgment for any of the amounts due against DEFENDANTS designated "No
Personal Liability". PLAINTIFF seeks foreclosure of the tax liens on the PROPERTY as to all the DEFENDANTS.

PROPERTY AND AMOUNTS DUE:

Tract: 1
Account Number: R146794/2G0134000001105000
Property Description: 1.00 Acre, more or less, out of Abstract 134 of the Jose Flores Survey, Guadalupe County,
Texas
Approximate Property Address: Windsock
Deed Reference: Volume 2537, Page 681
Assessed Name: GOAD DAVID C CUSTODIAN FOR KRISTIN G & NATALIE H
           $1,372.42 Due to The County of Guadalupe, Texas
                       For Tax Years: 2008-2011
           $1,372.42   TOTAL DUE (09/2012)

TOTAL AMOUNTS DUE:
           $1,372.42   Due to The County of Guadalupe, Texas
            $175.00    Title Research Fee
           $1,547.42   TOTAL DUE (09/2012)
           $1,557.41   TOTAL DUE (10/2012)


IN ADDITION TO THE DELINQUENT TAXES AND TITLE RESEARCH FEES, THERE ARE COURT
COSTS WHICH MUST BE PATD. CONTACT THE DISTRICT CLERK'S OFFICE AT (830) 303-4188 X241
FOR THE AMOUNT OF COURT COSTS THAT MUST BE PAID BEFORE THIS LAWSUIT CAN BE
DISMISSED.


IF THIS LAWSUIT HAS NOT BEEN DISMISSED, DELINQUENT TAXES FOR SUBSEQUENT TAX YEARS
ON THIS PROPERTY ARE AUTOMATICALLY INCLUDED IN THIS LAWSUIT ON THE FTRST DAY OF
DELINQUENCY            AND   INCUR     STATUTORY          PENALTIES,       INTEREST   AND   ATTORNEY      FEES
AUTHORIZED BY THE PROPERTY TAX CODE.
                                      CAUSE NO. 12-1923-CV


  THE COUNTY OF GUADALUPE                           §               IN THE DISTRICT COURT
  TEXAS                                             §
                                                    §
                         Plaintiff,                 §
  v.                                                §               25th JUDICIAL DISTRICT
                                                    §
  DAVID C. GOAD, ET AL                              §
                                                    §
                         Defendant.                 §         GUADALUPE
                                                              GL        COUNTY, TEXAS

                                        SETTING NOTICE
                                                    CE


          Defendant, David Goad asks the Clerk of the Court to set all hearing(s) after first

  confirming dates in which both plaintiff and defendant available.



  December 5, 2012                                      Respectfully submitted,




                                                    DAVID GOAD, Defendant pro se
                                                    1154 Rivertree Drive
                                                    New Braunfels, Texas 78130
                                                    830-515-205




                                 CERTIFICATE OF SERVICE


The undersigned certifies that on December 5, 2012, the foregoing Setting Notice was served
on all parties of record as set out herein below:

         McCreary, Veselka, Bragg & Allen, PC. Attorneys for Plaintiff
         P.O. box 537
         Seguin, Tx 78156-0537
         U.S. Mail




                                                              David Goad

                                                                                  //
                                              £-hA,W'S"
                                                                 101 E. Court, Suite 308
                                                                Seguin, Texas 78155
                                                   ^             Phone: (830) 303-8873
                                                                 Fax:(830)379-1943


 Debra Crow, District Clerk                                     VISA/MASTERCARD




                                                                                                         =?P




David Goad
1154 Rivertree Drive
New Braunfels, Texas 78130

March 5, 2014


Re: Jury Fees

Mr. Goad,

In regards to your jury fee return request for cause numbers 12-1923-CV and 08-1872-CV, this office is
unable to approve that request. Please referto LGC 51.604. In addition, there is no record of a jury
demand denial in either case.




Thank you,
                                                              .it*"1"'///.

DEBRA CROW
Guadalupe.District C[erk                                ;0!                  •   —-

                                                                             '• 2 =


BnM                                              Deputy \o'">—>&V
          THIS NOTICE WAS HAND DELIVERED TO JUDGE OLD III OFFICE



Dear Judge Old III,

Please be advised that I am hand delivering the DEFENDANT'S MOTION FOR
CONTINUANCE (copy) due to past irregularities with Court Clerks.

1also ask that you review the entire file. 1 have steadfastly been denied the procedures set
fourth in the "LOCAL RULES OF PRACTICE AND PROCEDURES" Rule 1. Settings
1.1 "No Court will notify a party of a setting except in the case of a request for a setting by a
pro se litigant."

This Notice has been forwarded to opposing council as per "CERTIFICATE OF SERVICE"
attached to the aforementioned DEFENDANT'S MOTION FOR CONTINUANCE.




David Goad




                                                                                                    tt

                                                      &*** "7*
RE: 12-1923-CV




        Subject: RE: 12-1923-CV
        From: Lynn Bothe 
        Date: 3/3/2014 8:36 AM
        To: "1983remedies@gmail.com" <1983remedies@gmail.com>

        Dudge Old denied your motion for continuance.

        Lynn Bothe
        25th Judicial District
        Court Administrator



                 Original Message
        From: 19S3remedies§gmai.l ..con] [jnii]:t5.;JJS3re§eclies§gm3il.:.ccm]
        Sent: Monday, March 03, 2014 8:33 AM
        To: Lynn Bothe
        Subject: 12-1923-CV

        Hola,
        A trial was set for this morning.
        I was expecting a call last week regarding a motion for continuance, however, I have
        heard nothing. Please inform the court (if the motion has not been signed) that my
        medical issues persist requiring me to take pain medication at 3:30a.m, and again at
        7:15 a.m. this morning.
        I am unable to come into court this morning.

        Thank Yoo
        David Goad




                                                                                 "             *
lofl
                                                               fyitf Z*
                                           David Goad
                                       1154 Rivertree Drive
                                   New Braunfels, Texas 78130

March 31, 2014

William D. Old III., District Judge.
101 E. Court Street., Rm. 203
Seguin, Texas 78155

Re: 12-1923-CV



Hola Judge Old III,

Ms. Bothe informed methat you denied my Motion for Continuance at the last hearing.

To this date I have not received the order of denial nor any other orders or rulings. I must say
this has been an issue in other cases within Guadalupe County Courts.

Please find enclosed an envelope with a stamp attached addressed to myself. I ask that you be
kind enough to forward to me your order of denial and any other issues you may have signed
at that last hearing.




David Goad



Copy mailed to:     McCreary, Veselka, Bragg & Allen, PC.
                        P.O. Box 537
                        Seguin, Texas 78156-0537




                                                                                         to

                                                      £k6/6/t *7c
                                     CAUSE NO. JSC4-4995

DAVID GOAD                                  §             ^ IN THE JUSTICE COURT
                 Plaintiff,                 §                                     r„Tm
v                                           §                   PRECINCT NO. FOUR
                                            §
JAMIE OSBORNE                               §
                        Defendant.          §        GUADALUPE COUNTV, TEXAS

                               FIRST AMENDED COMPLAINT

       Plaintiff, David Goad, files this First Amended Complaint and will show the Court the
following:

       1. Plaintiff, David Goad hereinafter known as "P-DG" resides at: 1154 Rivertree Drive.
New Braunfels, Texas 78130.

       2. Defendant, Jamie Osborne, hereinafter known as "D-JO" whose work address isat:
3000 North Austin Street, Sequin, Texas 78155. She is being sued individually. This suit does

not include Guadalupe County.

       3. The real property in question is a one acre parcel purchased under the Texas Gift to
Minors Act inSeptember of2007. Described as: Aone acre tract ofland situated in Guadalupe
County, Texas out ofthe Jose Flores Survey no. 63. Abstract no. 134. being part ofone ofthose
tracts conveyed to Dorothy Buffington Golding and recorded in Volume 483. page 694 of the
deed records ofGuadalupe County, Texas.

       4.Natalie Goad is the daughter of David Goad; she was a minor by statute at the time of

the allegations set fourth herein.

       5. All exhibit's submitted (attached hereto), or submitted in future pleadings are
incorporated into the pleading, motion, or document of which they are attached are incorporated   ^|
into and made a part of by reference.
                                                                  FILED
                                                          DA^P"^iiSicr#*SEGUlN
                                                           ^Secoukty.texas
                                                -l
                                                                                            •*
                             FACTS AND ALLEGATIONS

        6. P-DG alleges that D-JO has acted in a manor, and/or commanded others (conspired) in

violation of clearly established federal law, and Texas State law to violate P-DG's federally

protected rights and take his property

        7. P-DG alleges: D-JO committed fraud, conspiracy, intentional or deliberate misconduct

which subjected P-DG to the deprivation of his federally protected rights. Some of the acts were

discretionary, however, others were not, and in no case, conducted in good faith.

        8. P-DG alleges D-JO destroyed or otherwise, with or without conspiracy, "sanitized" the

files in which all documents supporting the allegations set fourth in this complaint could be

found. When "sanitized'' is noted at the end or within a sentence, it means that document has

been removed from D-JO's records and all the tax records of Guadalupe County.

        9. D-JO failed to respond to her own Notice of Protest sent to P-DG on January 14, 2008

"sanitized'" Furthermore, D-JO failed to address P-DG's response to said notice "sanitized""

        10. D-JO failed to provide P-DG a hearing to protest his taxes after she was noticed on

August 3, 2009 "sanitized;" August 4, 2009 "sanitized;" and on May 31, 2013 "sanitized."" Thus

denying his due process rights.

        11. On April 15, 2014, P-DG meet with D-JO at her office to review the documents

within the file regarding the subject property based upon an FOIA request See Exhibit "A". Not

one notice from D-JO or P-DG was found or noted in the documents provided to P-DG that day

"sanitized.""


        12. On April 15, 2014, P-DG explained to D-JO that the property in question was fenced-

out in 2008 from all public access and therefore its value went to zero, as the property was

landlocked and fenced out by a combination of public officials and others. It was clear during
our conversation that D-JO was aware of the federal litigation (RICO) P-DG had brought against

her friends and others.


        13. OnApril 15, 2014, P-DG explained to D-JO that she needed to reevaluate (appraise)

the property to reflect the facts due to ongoing litigation over the unpaid taxes. As a result of no

action on the part of D-JO, a judgment was issued reflecting false/fraudulent tax evolutions

against P-DG and his daughter Natalie. At that time Natalie was 20 years old. A young woman

who graduated at 15 years old and at age 19 she graduated from UT Austin with a double major.

A young woman that now has a judgment against her because of D-JO.

        14. On April 15, 2014, at the request of D-JO, P-DG signed a "Requestfor Field

Inspection" See Exhibit "B" in order that D-JO may enter upon said property for evolution

purposes. D-JO did not submit her findings, if any, to alter the Tax case.

        15. On April 15, 2014, P-DG provided to D-JO a photograph depicting an aircraft on the

subject property with a fence across it. See Exhibit "CI & C2," C2 was created by hand (exact

copy of text) due to my email program making it unable to print with the text included (to large).

        16. D-JO and others valued the property at the following:

       a. $12,500.00 before and after the property had no access (fenced out).

       b. Increased to $21,713.00 for 2013.

       c. Decreased to $10,956.00 (noted on tax roles) for 2014, however, when P-DG was at D-

JO's office on April 15, 2014, the value was noted at under $9,000.00 for 2014? We must take

notice that property values all across Texas have risen well in the last year!

                 JAMIE OSBORNE HAS NO IMMUNITY WHATSOEVER


        17. Government officials performing discretionary functions generally are granted a

qualified immunity and "shielded from liability for civil damages insofar as their conduct does




                                                  j   -
not violate clearly established statutory or constitutional rights of which a reasonable

person would have known. "Harlow v. Fitzgerald U.S. 800, 818,102 S.Ct. 2727, 73 L. Ed. 2d
396 (1982).

        18. Government officials acting within their discretionary authority are immune from

civil damages if their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known. "Evett v. Detntff, 330 F.3d 681, 687 (5

Cir. 2003).

        19. To determine whether an official is entitled to qualified immunity, two questions

must be answered: (1) whether the plaintiff has alleged a violation of a clearly established

constitutional right; and (2) if so, was the defendant's conduct objectively unreasonable in light

of clearly established law at the time of the incident. See Hare v. City ofCorinth, 135 F.3d 320,

325 (5th Cir 1998) (citing Colston v. Barnhart (5th Cir. 1997).

        20. To overcome a claim of qualified immunity, a plaintiff must establish that the right an

official is alleged to have violated was "clearly established."' i.e., sufficiently clearly defined that

" a reasonable official would understand that what he is doing violates that right." Anderson v.

Creighton, 483 U.S. 635,640 (1987).

                     STATE LAW DOES NOT TRUMP FEDERAL LAW


        21. In Howlet v. Rose 496 U.S. 356, 375 (1990). "state ("including Texas," added by P-

DG) law may not immunize § 1983 defendants Congress has subjected to liability." Therefore,

any failure of P-DG to exhaust remedies under state law, immunities whether governmental or

official (state law), or any other state rule or law is void in this case, except of course, court room

procedures. The only reason any attorney would attempt to inject Texas State law to gain
immunity inthis case, would be to extract attorney fees from the hard working Guadalupe

County tax payers. P-DG reserves to later move for sanctions against any attorney who would

play/played such a game.

       22. The United States Supreme Court in Gomez v. Toledo 466 U.S. 635 (1980). found

that §1983 itselfrequires only two essential allegations: "Bythe plain terms of §1983, two-and-

only two allegations are required in order to state a cause of action under that statute, First, the

plaintiff must allege that some person hasdeprived him of a federal right. Second, he must allege

that the person who deprived him of that right acted undercolor of state or territorial law." and

now in Ashcroft v. Iqbal, 129 S. Ct 1937 (2009) §1983 complaints now must contain factual

allegations constituting a plausible claim.;

       23. The United States Supreme Court has established that pro se complaints are subject to

"less stringent standards than formal pleadings drafted by lawyers" and should be liberally

construed in the plaintiffs favor, see Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007).

       24. The United States Supreme Court, in Felder v. Casey 487 U.S. 131,138 (1988),

stated in the same breath that while "[n]o one disputes the general and unassailable

proposition.. .that States may establish the rules of procedure governing litigation in their own

courts[,]... by the same token, however, where state courts entertain a federally created cause of

action. " the federal right cannot be defeated by the forms of local practice."(quoting Brown

v. Western Ry„ 338 U.S. 294, 296 (1949).

                                          CONCLUSION


       25. D-JO, acts under the color of state law in her acts and in concert with the same or

similar acts by many officials from within Guadalupe County (Judge Steel, Judge Kirkendall.

Judge Old, Judge Sachtleben (aka The Black Robe Syndicate of Texas), Guadalupe County
District Attorney , Guadalupe County District Clerk, Debi Crow, Guadalupe County Sherriff
Zwicke, the altering ("sanitizing") of officials records by court clerks, DA, Sherriff, court

reporters etc, etc. and many others) which have deprived P-DG ofproperty, due process rights,
and much, much more forthe last seven years. These noted issues were all brought on as a result

of P-DG filing litigation under RICO against Guadalupe County Officials.

                                 REQUEST JUDICIAL NOTICE

        26. The following cases will prove that powerful Officials from Guadalupe County can

trump-up false criminal charges, have an innocent person put injail, tortured, and dojust about

anything they want to do to silence P-DG. It is for this reason that P-DG requests judicial notice

of said cases as a clear pattern exists. Furthermore, the jury trial in this case will explore the

details of these cases to link D-JO conspiracy with others (similar acts) who have the same goal.

Please take note of the following cases:

        a. Goad v. Anderson SA08CA0674


        b. Zuehl v. Goad 08-1872-CV


        c. Goad v. Crow SA11CA1056-OG


        d. State of Texas v. Goad 09-0190-CR


       e. State of Texas v. Goad C2008-1461C


       f. Zuehl v. Goad 2010-CI 12496, appeal 04-11-00293-CV

       g. Goad v. Wyatt JSC2-1000




       27. Witnesses and evidence to be presented at the upcoming hearing on September 10,

2014, will provide more than ample facts to bring an indictment against D-JO, and others, from

even the most discriminating grand jurors.
               LEGAL FRAMEWORK AND STATEMENTS OF FACT

        Violations of U.S. Constitution, 4th and 14th Amendment, Under Title 42 of the

                                 United States Code. §1983. and 1985.

       28. "Amongthe civil rights intended to be protected from discriminatory state

action by the Fourteenth Amendment are the rights to acquire, enjoy, own and dispose of

property. Equality in the enjoyment of property rights was regarded by the framers of the

Fourteenth Amendment as an essential precondition to the realization of other basic civil

rights and liberties which the Amendment was intended to guarantee. Conroy v. Manos,

679 S.W.2d 124,133 (Tex.App.-5,h Dist., 1984). Rights in property have long been
considered basic civil rights which cannot be taken away without just cause and due

process.


       29. Due Process is that whichcomports with the deepest notions of what is fair and

right and just in law. U.S. Supreme Court Center, see

http://supreme.justia.com/constitution/amendment-05/16-due-process.html Due

process is violated if a practice or rule "offends some principle of justice so rooted in the

traditions and conscience of our people as to be ranked as fundamental. Snyder v.

Massachusetts, 291 U.S. 97, 105 (1934). Procedural due process requires the government

to adhere to its own rules. United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260,

268, 74 S. Ct. 499, 503, 98 L. Ed. 681 (1954) and recognize that the constitutional right to

be heard is a basic aspect of the duty of government to follow a fair process of decision

making when it acts to deprive a person of his possessions. Fuentes v. Shevin, 407 U.S. 67,

80, 92 S.Ct. 1983,1994,32 L.Ed.2d 556 (1972).
       30. The over assessing of said property was intended to facilitate the taking of that
property from the plaintiff. Among the civil rights intended to be protected from discriminatory

state action by the Fourteenth Amendment are the rights to acquire, enjoy, own and dispose of
property. Equality inthe enjoyment of property rights was regarded by the framers ofthe
Fourteenth Amendment as an essential precondition to the realization of other basic civil rights

and liberties which the Amendment was intended to guarantee. Conroy v. Manos, 679 S.W.2d
124 (Tex.App.-5th Dist., 1984).Rights in property have long been considered basic civil rights

which cannot be taken away without just cause and due process.

       31. A cause of action for a violation of the 14th Amendment can come under Title

42 of the U.S. Code, which reads in part:


           Sec. 1983. Civil action for deprivation of rights
           "Every person who, under color of any statute, ordinance, regulation, custom, or
           usage, of any State or Territory or the District of Columbia, subjects, or causes
           to be subjected, any citizen of the United States or other person within the
           jurisdiction thereof to the deprivation of any rights, privileges, or immunities
           secured by the Constitution and laws, shall be liable to the party injured in an
           action at law, suit in equity, or other proper proceeding for redress...42
           U.S.C.A. § 1983 (West 1981).

           Sec. 1985. Conspiracy to interfere with civil rights
           "If two or more persons in any State or Territory conspire or go in
           disguise on the highway or on the premises of another, for the purpose of
           depriving, either directly or indirectly, any person or class of persons of the
           equal protection of the laws, or of equal privileges and immunities under the
           laws; or for the purpose of preventing or hindering the constituted authorities of
           any State or Territory from giving or securing to all persons within such State or
           Territory the equal protection of the laws... or to injure any citizen in person or
           property on account of such support or advocacy; in any case of conspiracy set
           forth in this section, if one or more persons engaged therein do, or cause to be
           done, any act in furtherance of the object of such conspiracy, whereby another is
           injured in his person or property, or deprived of having and exercising any right
           or privilege of a citizen of the United States, the party so injured or deprived
           may have an action for the recovery of damages occasioned by such injury or
           deprivation, against any one or more of the conspirators. 42 U.S.C.A. § 1985
           (West 1981).



                                               -8
       32. Statejudges and state courts are repositories of state power, and state court

actionmay in some cases amount to a deprivation by a state of rights guaranteed by

Fourteenth Amendment to the federal constitution. Gay v. Heller, 252 F.2d 313

(C.A.5.Fla., 1958). Congress enacted § 1983 to provide an independent avenue for

protection of federal constitutional rights. Conroy v. Manos, fn. 1. The remedy was

considered necessary because state courts were being used to harass and injure individuals,

either because the state courts were powerless to stop deprivations or were in league with

those who were bent upon abrogation of federally protected rights. Pulliam v. Allen, 466

U.S. 522,104 S.Ct. 1970,1980,80 L.Ed.2d 565 (1984)




                                           REQUESTS

       PLAINTIFF THEREFORE respectfully requests that the Court enter a judgment

including, but not limited to:

       The costs of actual losses and the maximum amount of damages allowed by the court in

which this issue is finally decided, currently not less than $10,000.00.

       All attorney's fees and court costs for bringing this Complaint;

       All other relief in law and in equity as may be proven at trail; and

       Plaintiff requests a jury trial.

                                                      Res/fectfulH submitted,




                                                      David Goad, Plaintiffpro se
                                                      1154 Rivertree Drive
                                                      New Braunfels, Texas 78130
                                                      (830)515-2052
                                          DAVID GOAD
                                       1154 Rivertree Drive
                                   New Braunfels, Texas 78130
                                    1983remedies@gmail.com
                                           830-515-2052

                                            April 1, 2014


                       FREEDOM OF INFORMATION ACT REQUEST

TO:       The County Appraisal District for Guadalupe County
          josborne@guadalupead.org
          Sequin, Texas 78155

Dear Ms. Osborne:

          Pursuant to 5 U.S.C. §522 etseq., and Tex. Gov't. Code, Sec. 552.022(a), I hereby make
this request that the following be made available for inspection:

This request surrounds the property described as:

Assessed Name:         Goad David Custodian for Kristin G & Natalie H Goad
                       1.00 Acre, more or less, out of Abstract 134 of the Jose Flores Survey,
                       Guadalupe County, Texas.

Street:                 Windsock

Property ID:           107520

          1. This request begins after the purchase date of the current owners which would be after
the purchase in mid 2007.

          1. Please provide the name of the appraisers) who conducted the appraisals on said
property for taxation purposes. If more than one appraiser was involved please provide a brief
explanation as to the tasks each carried out.

       2. Please provide the academic background, training, and appraisal history of each
appraiser.

       3. Please provide a copy and any licenses, certificates and other which illustrate the
appraiser's professional background including, but not limited to the issuing authority and dates
issued.
       4 Please provide access to the originals of all hand written or typed notes, photo's, other
properties used as comparables, and all data used to appraise said property. It is important that all
amenities, condition of, and notation(s) (including pictures) be provided for the comparables.
       5. Please provide the sources and dates gathered for all data used in process of appraising
said property.

       6. Please provide the legal term and the trade term to define the method in which the
appraiser followed to conduct his/her evaluation for the appraisal.
       7. Ifany of the requests are withheld please state the nature of the withheld document or
other, and under what legal premise you assert the withholding.


       You are welcome to contact me with any questions, preferably by email as listed above.
In the event this information is held within a computer or even a paper file, I ask that you to
provide me a date, time and location in which I can review. In the event I need copies, I will
mark each page in an acceptable manner to accomplish this task after review.
        If any of these records do not existplease inform me.



                                                  Thank You
                                                  David Goad
                                                                                                        RECBVED
                                                                                                                        $P-
                                                                                                       APR ? 5 20W
                              GUADALUPE APPRAISAL DISTRICT ***»*^»«««!
                 Man Oifiec                     WtflKaMltlaiiw                                           Q»d'A,W»awcr
                 S00ON. Austin SL               1101 Elbe'Ud.        Dr. G««gCi!craac-CI»ir              Jamie Osimmc
                 Seguin,Tcsw781S5               Sdiem, Texas 78)54   Mrs. 'fnvic MmpJiy-Vk(>CliaJr
                 830.303^313                    210^45.9708 ExlBH    Mr. Mark.Wiisoii-SMreuny            Deputy Cliict' Amiraitcr
                 83a.37SJ»7*CRK)                }HU6S.1334fl&>       Mr. Darren Duuu- Mcciljer           ly-irliSlray
                 fsuinra(cst@gu&dalupcac!.otg                        Mr. Loon B. Ramirez, Sr.-Mcmbcr


                                                BEQUESTFOR FIELD INSPECTION

  TheGuadalupe Appraisal District (G.AJD.) requests your consentas legal owneror authorized agentto inspec:
  property identification fl:                 . Acknowledgment below indicates that you are aware of this
  request for field inspection, and hereby haveauthority and grantautbority to the Guadalupe Appraisal District
  ChiefAppraiser or Chief Appraiser's designee to field inspect the above referenced property for the current
  January 1"appraisal date for the limited purpose and scope as outlined in §6.01 and §23.01 of the Texas Tax
  Code, Texas Constitution Article VDi, §1. and 34Texas Administrative Code, §9.3001.
  Please be advised that if request for inspection is granted this inspection will occur after the date indicated
  below.

^Consent for field inspection is granted this the / S~~day of/vC^^L                              20/J.
•No




           re ofLegd Owt&r orAuthorized Agent-Licensed

    %*>*- 

   rmtedNtone
  Prmtet        ofLegal Owner orAuthorizedAgent



  Acknowledgment of abovenoted designation:



  GJLD.Representative




                                                                                          £*hM "s                                   ij
         &?


                                     "fci            i#-
          •S3
Goad property photo

                                                   t/fa/yal4
                      j oik:*   „




            1         ]i i      •
                                    11   kfaP;./£•**' 4




                                         £*tit»t Cz
1 ofl                                                     8/25/2014 11:01 AV
         LOCAL RULES OF PRACTICE


               AND PROCEDURE



25th, 2nd 25th, and 274th Judicial Districts of Texas

                Guadalupe County




          The Honorable Dwight Peschel
         The Honorable W.C. Kirkendall
            The Honorable Gary Steel
                Judges Presiding

                       2005




                                                        \'rt*
                                   £*M*f)
                       ORDER ADOPTING RULES OF THE


          25th" 2nd 25th and 274th JUDICIAL DISTRICTS OF TEXAS

                           FOR GUADALUPE COUNTY



It is Ordered by the 25th, 2nd 25th and 274th Judicial District Courts of Texas

that:




    1. The 25th , 2nd 25th and 274th Judicial District Local Rules of Practice and

        Procedure for Guadalupe County as hereinafter set out are hereby adopted subject

        to the approval of the Supreme Court of Texas and the Council of Judges of the

        Third Administrative Judicial Region of Texas.

   2. The Clerks of the Courts in Guadalupe County shall record the Rules of Practice

        and Procedure and this Order in the Minutes of the Court;

   3. A copy of these rules and this order shall be furnished to the Supreme Court of

        Texas, the Courts of Appeals for the 4th District of Texas and the Presiding Judge
        of the Third Administrative Region of Texas;

   4. Each Clerk of the Courts shall deliver to each lawyer maintaining an office within

        the county each Clerk serves a copy of these local rules, a copy shall further be

        furnished by the Clerk to each lawyer and pro se party appearing in any civil

        action in this Court. Each Clerk shall keep a current record of such delivery, the

        date thereof, and make such record available for inspection.

   5. These Rules of Practice and Procedure, as may hereafter be amended, shall be

        construed and interpreted in addition to, and in conformity with and not as
      superseding the Constitution and laws of the State of Texas, the Texas Rules of

      Civil Procedure, rules adopted by the Council of Judges of the Third

      Administrative Judicial Region or rules promulgated by the Supreme Court of

      Texas.


   6. Should any of these rules, or any part thereof, or any amendments thereto, be held

      invalid for any reason, such invalidity shall not affect the validity of the other

      rules or parts of rules, all of which have been separately considered and adopted.

  7. These rules shall be effective on the date this Order is signed and thereafter until

      amended, modified or repealed by the order of these Courts.


Signed, Ordered and Effective this the /2ff- day of ftj^r, 2005


                                             ind ~cth
                                            lna  25,n Judicial DistrictJudge


274 Judicial-District Judge
Local Rules of Practice for the 25th, 2nd 25th and 274th Judicial District

Courts of Texas in Guadalupe County



The dockets ofthe 25th, 2nd 25th and 274th District Courts ofGuadalupe County are to be
held in accordance with schedules published annually which may be obtained from the

office of either judge or from the office of the district clerks.



Any case filed in the 25th, 2nd 25th or 274th Judicial District Courts may be heard in either
Court without transfer or further order except:

    1. A family case involving custody of a child, if contested temporary orders are

       heard, must be set thereafter in the Court hearing said temporary orders;

   2. Any motion to modify custody must be heard in the Court issuing the order to be

       modified if thatCourt heard contested hearings in making the original order;

   3. Any case in which judge is disqualified or recused must be heard only in the other

       Court; and

   4. Any othercase where the Court orders the case to a particular judge.



In all proceedings in these Courts, the Texas LawyersCreed will be observed.
                                  Civil and Family Cases




1.   Settings

       1.1. All hearings in contested cases must be set by written motion with order

            attached and with an estimated time for the hearing. Attorneys requesting

            settings are responsible for notifying opposing parties within the time

           constraints of the Rule of Civil Procedure. No Court will notify a party of a

           setting except in the case of a request for a setting by a pro se litigant.

       1.2.0nly a court coordinator may set a case. Either the court coordinator for the

           25th , the 2nd 25th or the 274th Judicial District may set cases on any of the
           courts' dockets, subject to the approval of the coordinator of the Court

           receiving the case .

       1.3. All motions for continuance must be in accordance with Articles 29.01 el seq..

           C.C.P. and Rules 251 et seq., T.R.C.P. With the approval of the court

           coordinator, a contested case may be set of passed by the agreement of all

           counsel; however the mere filing of a motion for continuance does not mean that

           the continuance will be granted, even with the agreement of all parties. Unless

           released in writing by the court coordinator, counsel must appear as scheduled.

       1.4. Prior to setting any cases for any hearing, counsel must call the court coordinator

           to obtain available hearing dates. Counsel must then contact opposing counsel to

           insure the date is agreeable to all counsel. Once a date is agreed, counsel may
                                       CAUSE NO. JSC4-4995

     DAVID GOAD,                                   §                    IN THE JUSTICE COURT
          PLAINTIFF.                               §

 VS.
                                                   §                             PRECINCT NO. 4

 JAMIE OSBORNE,
         DEFENDANT.
                                                                                                               I
                                                   §            GUADALUPE COUNTY, TEXAS

                                 AFFIDAVIT OF JAMIE OSBORNE
                                                                                                               $1
 STATE OFTEXAS                          §

 COUNTY' OF GUADALUPE                   §

         Before mc, Ihc undersigned notary, on this day personally appeared Jamie Osborne, the
 affiant, whoseidentity is know) to me.AfterI administered an oath, affiant testified as follows:


 1.      "My name is Jamie Osbonie. Iam over 18 years old. I am ofsound mind and capable of
 making this affidavit. The tacts stated in this affidavii arc true and correct and within my
personal knowledge.

2.       The Guadalupe Appraisal District (hereinafter the "Disiriei") is responsible for appraising
property in Guadalupe County for ad valorem tax purposes ofeach taxing unit that imposes ad
valorem taxes in the district.


3.       The Disiriet is governed by ils board of directors, who arc district residenis. The
District's board of directors appointed me as Chief appraiser in August of 2006. Anion" my
duties as the chief appraiser is the annual preparation of appraisal records listing all property
taxable inGuadalupe County and stating the appraised value ofeach.
4.      The District's mission is to discover, list and appraise property as accurately, ethically
and impartially as possible to estimate the market value of all property within Guadalupe
County, Texas. The District must make sure that each taxpayer is given the same consideration.

Page 1 of4
                                                                                                           1




                                                  *    "5




                                                                                                       "            _//
                                                              £Mtf /o
infoniiation, and assistance as the next. The Constitution of the State of Texas, the Texas Tax.

Code,and tlie Rules of die Comptroller's Officegovernthe District's operations and practicesof

its appraisers. Tlie District and its appraisers also must comport with the staudards of the
Property Tax Assistance Division of the Comptroller's Office and the Uniform Standards of
                                                                                                     Hi
Professional Appraisal Practice (USPAP).                                                             f
                                                                                                     I
5.     1am also a Property TaxProfessional, registered with theTexas Department ofLicensing          1
and Regulation. Assuch, I amregulated and adhere to statutes and rules that govern my practice       |;

and that promote the highest standards of professionalism and ethics.                                k
ft.    Generally, taxable property is appraised al its market value as of January I. The             S,;
                                                                                                     li
property's value can never be more than ils fair cash market value.                                  j|
7.     Tlie market value of property shall be determined by the application of generally             m

accepted appraisal methods and techniques. Further, each property must be appraised based            jfj
upon the individual characteristics that affect ihc property's market value and all available        h\

evidence thai is specific- to the value of the property shall be taken into account in determining   |j

the property's market value. Finally, in determining what the market value of a propcrtv is, three   £!
                                                                                                     i
approaches 1o value must be considered: (I) the cost; (21 income; and (3) sales comparison. The      ||
most appropriate method must be used.                                                                fi.

8.     The District determines the appraised value of properly using mass appraisal standards        f

that comply wiih USPAP.                                                                              fr

9.     The District adhered lo generally accepted methods for appraisal methods and techniques       v;

to value the property that is the subject of this lawsuit.                                           if.
                                                                                                     I
10.    The chief appraiser, if required by law. provides property owners with notices of the         f"'
appraised and market values of inch: property. Given that it has personal liability for property
                                                                                                     ST

                                                                                                     i
Page 2 of4


                                                                                                     I
                  Sf^JS'if'
                                                                                                         li
taxes, a property ownermay protest, among other matters, a dclcrinination of the appraised value         M

of the owner's property.
                                                                                                         Ig;
                                                                                                         U
11.     The District provided the Plaintiff.Mr. Goad, with all notices of the appraised and market       ,«

values of the propertymadethe basisof this lawsuit.                                                  |:

12.     If a property owner in Guadalupe Countv is dissatisfied in any way with the value or an
                                                                                                     If;
                                                                                                     $
action taken by Ihc chief appraiser in a current tax year, Ihc property owner may protest. The       j|
property owner initiates theprotest by tilinga written notice with theappraisal review board.            j|

13.     After Ihc filing of a noticeof protest, the appraisal reviewboardholds a hearingand must         j$
                                                                                                         li
timely notify theprotesting party.                                                                       ||
                                                                                                         S:

14.     Once it has reached a decision on the protest, the appraisal review board must issue a           p

written order embodying its decision.
                                                                                                         I
                                                                                                         j|

15.     Within 60 days of its Having received notice ofa final, appealable order by the appraisal    f
                                                                                                     s

review board on its protest, the protesting parly may seek judicial review of that order by filing

suit in district court.


16.     Every individual tax year, ihc Plaintiff, Mr. Goad, has had an opportunity to protest        *
                                                                                                     in
actions taken by tlie District or the chief appraiser, present evidence and argument, and be heard        „

by the Guadalupe County Appraisal Review Board. As a result of this lawsuit, the District

considered Mr. Goad to have filed a late protest of the property's 2014, appraised value. An

appraisal review board hearing was scheduled and convened. Mr. Goad, had notice of Ihe

hearing but did not attend and his protest was dismissed. Prior to 2014, Mr. Goad had not filed

any protests of the appraised value of the property made the basis of this lawsuit with the          I

appraisal review board.




Page 3 of4                                                                                           f
                 17.        The actions that were taken by the District regarding ihe property that is ar issue in this

                 lawsuit comport with the Constitution of the Slate of Texas, the "I'cxas Tax Code, tlie Rules of

                 the Comptroller's Office and with the standards of the Property Tax Assistance Division of the

                 Comptroller's Office, and the Uniform Standards of Professional Appraisal Practice (USPAP).

                 18.       The District's actions regarding the property at issue in this lawsuit and my interactions

                 with the Plaintiff, Mr. Goad, have comported with the highest standards of professionalism and

                 ethics.


                 19.       The District has treated the Plaintiff, Mr. Goad, and the property at issue in this lawsuit

                 fairlyand as any other property owner or propertyin Guadalupe County.Texas.

                 20.       The District's actions regarding the property at issue in this lawsuit and interactions with

                 Ihe Plaintiff,Mr. Goad, have not been arbitrary or capricious."




                       Further Affiant Saveth Not.




                                                                 .^anTieS^sbornc


                Sworn ui and subscribed before me by Jamie Osborne on August /5" , 2014.


                           /SKSSSi     YOIANDA SAENZ
                           RWWf| Notary Public, Stateof Texas
                                      My Commission Expires
                                       December 14, 2015
                                                                         Nfctiry Public. Slate ofTomST




                Page 4 of4

                                                                                                                          r
#£•;# ifis:•Tps-^^^^^'^s^^^v^^^i^^^^^^. zz^;5^;&i^'^t~sr:. •y&
                     -2~> g*s* Wv$ £*/?j6/ 't is
APPRAISAL DISTRICT
  3000 IV!. AUSTIN
 SEQUIN, TX 78165
                               0
                                             ..-t/v CompffoliM   50-132 (Rev. 2-98/3)
 ZS5S         [41.44 (12/89) Rule 9.801]
 PROPERTY TAX - NOTICE OF PROTEST
  Appraisal district name                                                                                                              Phone (Areacode and riurhher)
  GUADALUPE APPRAISAL DISTRICT                                                                                                                 830 372 2871

  Address

  GUADALUPE APPRAISAL DISTRICT SEGUIN, TX 78155

  INSTRUCTIONS:                    Ifyou want the appraisal reviewboard to hear and decide yourcase, you must file a written notice of protest withthe appraisal
                                   reviewboard (ARB) for the appraisal district that took the action you want to protest. Ifyou are leasing the propertysubject to the
                                   protest, you must have a contact requiring you to pay the property taxes on the property.

  FILING DEADLINES:                   The usual deadline for filing your notice (having itpostmarked ifyou wail it)is midnight,May 31.

                                      A different deadline will apply to you if:
                                            •      your notice of appraised value was delivered to you after May 2;
                                            •      your protest concerns a change in the use of agricultural, open-space or timber land;
                                            •      the ARBmade a change to the appraisal records that adversely affects you and you received notice of the change;
                                            •    the appraisal districtor the ARB was required by lawto send you notice about a propertyand did not; or
                                            •    you had good cause for missing the May 31 protest filing deadline.

 Contact the appraisal district for your specific protest filing deadline. The ARB will determine if good cause exists for missing a deadline. Good cause means that
 something beyond your control, such as a medical emergency, prevented you from meeting the_'lr~-":."_..._
 WEEKENDS, HOLIDAYS: Ifyourdeadline falls on a Saturday,' Sundayor otherlegalholiday,
 Stepl
 Owner's
                  Owner's or lessee's full name

                                SHEESLEYJOHN
                                                                                                          pjaxu^ /n&Zi ifcuJL
 or lessee's
 name and
 address
                                Owner's or lessee's presentmailing address (number andstreet)
                                208 MORTON
                                                                                                          ho qua- o$$j^ju
                                City, town or post office, state, ZIP code
                                SAN ANTONIO, TX 78209
 Step 2:                        Give streetaddressandcity ifdifferent from above, orlegal descriptic
 Describe                            ABS: 134 SUR: JOSE FLORES 1.000 AC.
 property
 under
 protest
                                Appraisal district account number (optional)
                                Property ID: 107520                     GEO ID: 2G0134-000( A#
                                Mobile homes: (Give make, model and identification number)

 Step 3:
 Check                          D     Value Is over market value                                    c
 reasons
                               LI     Owner's name is incorrect
 for your                                                                                           l_l   Change in useofland appraised as ag-use, open-space ortimber
 protest                       U      Property should not betaxed in                                      land



                                            (name of taxing unit)                                   U     Ag-use, open-space orother special appraisal was denied, modified
                                                                                                          or cancelled
                               U      Failure tosend required notice.
                                                                                                    U Value is unequal compared with other properties.
                                                 (type)
                                                                                                    LI    Property description is incorrect.
                               0      Other.
                                                                                                    Li Property should not be taxed in this appraisal district orin one or
                                                                                                          more taxing units.
Step 4:
Give facts that
may help
resolve your
case
(continue on
additional
page if
needed)                       What do you thinkyour property's value is? (Optional)      $
Step 5:                       Iwant theARB tosendmea copy ofitshearing procedures.
Check to
receive ARB                     • Yes              D No*


                                                                                             "jzishthii V* i
hearing
procedures
                              *If your protest goestoa hearing, you will automatically receive
Step 6:                              Signature
Sign the                      sign
application                   here ™
                                                                                                                                                               Tru« Automaton, Inc.
County of Guadalupe                                                   Guadalupe Appraisal District
State of Texas                                                        Appraisal Review Board




                                   MOTION TO CORRECT
                             ONE-THIRD OVER-APPRAISAL ERROR



Movant SHEESLEY JOHN .owner of property described as ABS: 134 SUR: JOSE FLORES 1.000
AC.
parcel number 2G0134-0000-01105-0-00. brings this motion for a hearing to correct a one-third over-
appraisal error regarding the described property on the appraisal roll certified by this Appraisal
Review Board on July 18, 2007.

Movant states that the property taxes due for the 2007 tax year have not become delinquent, and the
movant property owner has complied with the provisions of Sec. 42.08 of the Texas Property Code
and has notforfeited the right to appeal for non-payment of taxes.

Movant states that the property described above is located within the Guadalupe Appraisal District.
Further, movant states that the property described above is located within the taxing units listed
below:



CAD, GCO, LTR, MAS                                                        YHjbQw*      50-132 (Rev. 2-98/3)
"p*ic   [41.44 (12/89) Rule 9.801]
PROPERTY TAX - NOTICE OF PROTEST
Appraisal district name                                                                                                           Phone (Area code and number)
                                                                                                                                       830 372 2871
GUADALUPE APPRAISAL DISTRICT
Address

GUADALUPE APPRAISAL DISTRICT SEGUIN, TX 78155

INSTRUCTIONS:               If you want theappraisal review board tohear and decide your case, you must file a written notice ofprotest with theappraisal
                            review board (ARB) for theappraisal district that took theaction you want to protest. If you are leasing theproperty subject tothe
                            protest, you must have a contact requiring youto pay the property taxes on the property.

FILING DEADLINES:                Theusual deadline forfiling your notice (having itpostmarked ifyoumail it) is midnight, May 31.
                                 A different deadline willapply to you if:
                                       •       yournoticeof appraised value was delivered to you after May2;
                                       •       your protestconcerns a change inthe use of agricultural, open-space or timberland;
                                      •        the ARB madea changeto the appraisal records thatadversely affects you and you received notice ofthe change;
                                      •        the appraisal district or the ARB was required bylawto send younotice about a property and did not;or
                                       •       you had good cause for missing the May 31 protest filing deadline.

Contact the appraisal district foryourspecific protestfiling deadline. The ARB will determine ifgoodcause existsfor missing a deadline. Goodcause means that
something beyond your control, such as a medical emergency, prevented you from meeting the deadline.

WEEKENDS, HOUDAYS: Ifyour deadline falls on a Saturday. Sunday or other legal holiday,it is postponed untilmidnightof the next workingday.
Stepl:          Owner's or lessee's full name                                                  Contact

Owner's                    SHEESLEY JOHN
or lessee's
                           Owner's or lessee's present mailing address (number and street)                                   Hm. Phone (area code and number)
name and
address                    208 MORTON
                           City, town or post office, state, ZIP code                                                        Bus. Phone (area code and number)

                           SAN ANTONIO, TX 78209
Step 2:                    Give street address and city if different from above, or legal description if no street address
Describe                        ABS: 134 SUR: JOSE FLORES 1.000 AC.
property
under
protest
                           Appraisal district account number (optional)
                           Property ID: 107520                      GEO ID: 2G0134-0000-01105-0-00
                           Mobile homes: (Give make, model and identification number)


Step 3:
Check                      LI     Value is overmarket value                                      U     Exemption was denied, modified orcancelled.
reasons
                           U      Owner's name is incorrect                                      U     Change in useofland appraised as ag-use, open-space or timber
for your
                                                                                                       land
protest                    U      Property should not betaxed in
                                           (name of taxing unit)
                                                                                                 U     Ag-use, open-space orother special appraisal was denied, modified
                                                                                                       or cancelled

                          LI Failure to send required notice.
                                                                                                 U Value isunequal compared with other properties.
                                               (type)                                            U     Property description isincorrect.
                           D      Other.
                                                                                                 U     Property should not betaxed in this appraisal district orin one or
                                                                                                       more taxing units.
Step 4:
Give facts that
may help
resolve your
case

(continue on
additional
page if
needed)                   What do you think your property's value is? (Optional)      $
Step 5:                   Iwantthe ARB to send me a copyof its hearing procedures.
Check to
receive ARB                 D Yes                 •     No*
hearing
                          * Ifyour protest goes to a hearing, you will automatically receive a copy of the ARB's hearing procedures
procedures
Step 6:                           Signature                                                               Date
Sign the                  sign
application               here ~
                                                                                                                                                            Title Automation, inc.
County of Guadalupe                                               Guadalupe Appraisal District
State of Texas                                                    Appraisal Review Board




                                   MOTION TO CORRECT
                             ONE-THIRD OVER-APPRAISAL ERROR



Movant SHEESLEYJOHN .owner of property described as ABS: 134 SUR: JOSE FLORES 1.000
AC,
parcel number 2G0134-0000-01105-0-00, brings this motion for a hearing to correct a one-third over-
appraisal error regarding the described property on the appraisal roll certified by this Appraisal
Review Board on July 18, 2007.

Movant states that the property taxes due for the 2007 tax year have not become delinquent, and the
movant property owner has complied with the provisions of Sec. 42.08 of the Texas Property Code
and has not forfeited the right to appeal for non-payment of taxes.

Movant states that the property described above is located within the Guadalupe Appraisal District.
Further, movant states that the property described above is located within the taxing units listed
below:



CAD, GCO, LTR, MAS




Movant states the one-third over-appraisal error is as follows:

         Appraisal value of $12.500 is at least one-third over actual market value.
         Actual market value of propertyis $                    .


Movant makes this motion pursuant to Sec. 25.25 (d) and (e), Texas Property Tax Code, and
requests that the Appraisal Reviews Board schedule a hearing to determine whether to correct the
error. Movant requests that the Appraisal Review Board send notice of the time, date and place fixed
for the hearing, not later that 15 days before the scheduled hearing, to the presiding officer of the
governing body of each taxing unit where the property is located.


Respectfully submitted,

                                  .        Date
Movant
                               Guadalupe Appraisal District
                              Main Location             Schertz Substation      Jamie Osborne
Paul Soto
                              3000 N. Austin Street     1101 ElbelRd.            ChiefAppraiser
Chairman
Cecil Schulze                 Seguin, Texas 78155       Schertz, Texas 78154
Vice Chairman                 830.303.3313              210.945.9708 ext. 202
Sylvia Schlather              830.372.2874 Fax          210.566.1334 Fax
Secretary
Greg Gilcrease
Member
Tavie Murphy
Member




01/14/08
                                      NOTICE OF HEARING
                         1/3 OVER-APPRAISAL SEC. 25.25 (d)

TAXING JURISDICTIONS:


CAD, GCO, LTR, MAS


RE:      Account Number       :2G0134-0000-01105-0-00
         Legal Description :ABS: 134 SUR: JOSE FLORES 1.000 AC.


A hearing for 1/3 Over-Appraisal has been scheduled on the above referenced property.

         Date      :02/12/2008
         Time      :1:00PM-1:20PM
         Place : Guadalupe Appraisal District
                   3000 N. Austin St.
                   Seguin, TX 78155

Per Section 25.25(e) of the Texas Property Tax Code, each taxing unit is entitled to present evidence
and argument at the hearing and to receive written notice of the board's determination.


Respectfully Submitted,



Kathryn Vermillion, Secretary
Appraisal Review Board
                            Guadalupe Appraisal District
Paul Soto                 Main Location              Schertz Substation         Jamie Osborne
Chairman                  3000 N. Austin Street      1101 ElbelRd.              ChiefAppraiser
Cecil Schulze             Seguin, Texas 78155        Schertz, Texas 78154
Vice Chairman             830.303.3313               210.945.9708 ext. 202
Sylvia Schlather          830.372.2874 Fax           210.566.1334 Fax
Secretary
Greg Gilcrease
Member
Tavie Murphy
Member




01/14/08




Dear Property Owner,

The Appraisal Review Board packet includes your NOTICE OF PROTEST HEARING, which gives the
time and date of your Appraisal Review Board hearing. It includes a copy of the "RIGHTS, REMEDIES,
AND RESPONSIBILITIES" publication promulgated by the Comptroller of Public Accounts, and a copy
of the GUADALUPE APPRAISAL REVIEW BOARD HEARING PROCEDURES adopted by the
Appraisal Review Board.

You may inspect and or obtain a copy of the data/information, which will be introduced at the Appraisal
Review Board hearing. You may also obtain a copy of the appraisal card for your property at no charge.
The charge for copies of additional information will be the normal charge for that type of data, not to
exceed $15.00 for each residence, or $25.00 for each other type of property.
\3poo a/ /fy&ftA




                   "*          50-132 (Rev. 2-98/3)
          [41.44 (12/89) Rule 9.B01]

PROPERTY TAX - NOTICE OF PROTEST
Appraisal district name                                                                                                             Phone (Area code and number)
                                                                                                                                         830 372 2871
GUADALUPE APPRAISAL DISTRICT
Address

 GUADALUPE APPRAISAL DISTRICT SEGUIN, TX 78155

 INSTRUCTIONS:                If you want theappraisal review board tohearanddecide your case,you must file a written notice ofprotest with theappraisal
                              review board (ARB) for theappraisal district thattook the action you want to protest. Ifyou are leasing the property subject tothe
                              protest, you must have a contact requiring you to pay the propertytaxes on the property.

FILING DEADLINES:                  The usual deadlineforfiling yournotice(having itpostmarked ifyoumail it)is midnight, May31

                                   A different deadline willapply to you if:
                                         •      your notice of appraised value was delivered to you after May 2;
                                        •        yourprotestconcerns a change inthe use of agricultural, open-space or timberland;
                                        •        the ARB made a change to the appraisal recordsthat adverselyaffects you and youreceived noticeof the change;
                                        •        the appraisal districtor the ARBwas required by law to send you notice about a property and did not; or
                                        •        you had good cause for missing the May 31 protest filing deadline.

Contact the appraisal district foryourspecific protestfiling deadline. TheARB will determine ifgoodcause existsfor missing a deadline. Goodcause means that
something beyond your control, such as a medical emergency, prevented you from meeting the deadline.

WEEKENDS, HOLIDAYS: Ifyour deadline falls on a Saturday, Sunday or other legal holiday, it is postponed until midnight of the next working day.
Stepl:                       Owner's or lessee's full name                                                   Contact

Owner's                      SHEESLEY JOHN
or lessee's
                             Owner's or lessee's present mailing address (number and street)                                   Hm. Phone (area code and number)
name and
address                      208 MORTON
                             City, town or post office, state, ZIP code                                                        Bus. Phone (area code and number)

                            SAN ANTONIO, TX 78209
Step 2:                      Give street address and city if different from above, or legal description if no street address
Describe                         ABS: 134 SUR: JOSEFLORES 1.000 AC.
property
under
protest
                            Appraisal district account number (optional)
                             Property ID: 107520                      GEO ID: 2G0134-0000-01105-0-00
                            Mobile homes: (Give make, model and identification number)


Step 3:
Check                       U       Value is overmarket value                                      U     Exemption was denied, modified orcancelled.
reasons
                            U       Owner's name is incorrect.                                     U     Change in use of land appraised asag-use, open-space ortimber
for your
                                                                                                         land
protest                     U       Property should not betaxed in
                                             (name of taxing unit)
                                                                                                   LJ    Ag-use, open-space orother special appraisal was denied, modified
                                                                                                         or cancelled

                            U       Failure tosendrequired notice.
                                                                                                   U     Value is unequal compared with other properties.
                                                  (type)                                           U     Property description isincorrect.
                            D       Other:
                                                                                                   U     Property should not be taxed in this appraisal district orin one or
                                                                                                         more taxing units.
Step 4:
Give facts that
may help
resolve your
case
(continue on
additional
page if
                            What do you think your property's value is? (Optional)      $
needed)
Step 5:                     I want the ARB to send me a copy of its hearing procedures.
Check to
receive ARB                  D Yes                  D No*
hearing                     * Ifyour protest goes to a hearing, you will automaticallyreceive a copy of the ARB's hearing procedures
procedures
Step 6:                            Signature                                                                Date
Sign the                    sign
application                 here ^
                                                                                                                                                               Tru* Automation, Inc.
County of Guadalupe                                               Guadalupe Appraisal District
State of Texas                                                    Appraisal Review Board




                                   MOTION TO CORRECT
                             ONE-THIRD OVER-APPRAISAL ERROR



Movant SHEESLEY JOHN .owner of property described as ABS: 134 SUR: JOSE FLORES 1.000
AC,
parcel number 2G0134-0000-01105-0-00. brings this motion for a hearing to correct a one-third over-
appraisal error regarding the described property on the appraisal roll certified by this Appraisal
Review Board on July 18, 2007.

Movant states that the property taxes due for the 2007 tax year have not become delinquent, and the
movant property owner has complied with the provisions of Sec. 42.08 of the Texas Property Code
and has not forfeited the right to appeal for non-payment of taxes.

Movant states that the property described above is located within the Guadalupe Appraisal District.
Further, movant states that the property described above is located within the taxing units listed
below:



CAD, GCO, LTR, MAS




Movant states the one-third over-appraisal error is as follows:

         Appraisal value of $12.500is at least one-third over actual market value.
         Actual market value of property is $                     .


Movant makes this motion pursuant to Sec. 25.25 (d) and (e), Texas Property Tax Code, and
requests that the Appraisal Reviews Board schedule a hearing to determine whether to correct the
error. Movant requests that the Appraisal Review Board send notice of the time, date and place fixed
for the hearing, not later that 15 days before the scheduled hearing, to the presiding officer of the
governing body of each taxing unit where the property is located.


Respectfully submitted,

                                           Date
Movant
                              Guadalupe Appraisal District
                              Main Location             Schertz Substation      Jamie Osborne
Paul Soto
                              3000 N. Austin Street     1101 Elbel Rd.          ChiefAppraiser
Chairman
Cecil Schulze                 Seguin, Texas 78155       Schertz, Texas 78154
                              830.303.3313              210.945.9708 ext. 202
Vice Chairman
                              830.372.2874 Fax          210.566.1334 Fax
Sylvia Schlather
Secretary
Greg Gilcrease
Member
Tavie Murphy
Member




01/14/08
                                      NOTICE OF HEARING
                         1/3 OVER-APPRAISAL SEC. 25.25 (d)

TAXING JURISDICTIONS:


CAD, GCO, LTR, MAS


RE:      Account Number       :2G0134-0000-01105-0-00
         Legal Description :ABS: 134 SUR: JOSE FLORES 1.000 AC.


A hearing for 1/3 Over-Appraisal has been scheduled on the above referenced property.

         Date      :02/12/2008
         Time      :1:00PM- 1:20PM
         Place : Guadalupe Appraisal District
                   3000 N. Austin St.
                   Seguin, TX 78155

Per Section 25.25(e) of the Texas Property Tax Code, each taxing unit is entitled to present evidence
and argument at the hearing and to receive written notice of the board's determination.


Respectfully Submitted,


^±L/uY*nh^\JllL^ /}&JUL
Kathryn Vermillion, Secretary
Appraisal Review Board
                                                                                                            \


                                      DAVID GOAD                                                      *J*
                                 1154 RIVERTREE DRIVE                                        ^ ,/#.
                            NEW BRAUNTELS, TEXAS 78130                              Uff\6 X AfiYir
                                          830-5,5-2052                     \J ^t^U^
                                              Aug.j»3,2009                y rAl^S-

 Guadalupe County Tax Office
 P. O. Drawer 70
 Seguin, Tx. 78155-0070
                                                           »*?>V.!.t
         Re:    Goad, David C.
                Custodian for ;Kristin G. & Natalie H. Goad
                Account No. R146794
                                                                      /
                                                                          5~y
                ABS: 134 Sur. Jose Flores 1.000 Ac.



To Whom It May Concern:

       Please be advised that Guadalupe County Sheriff's Officers stood guard while a fence
was erected, permanently blocking access to the property. My inability to access the property
renders the property useless/valueless. Federal litigation ispending with regard to these issues.
         Please direct the tax hill to Robert Etlinger, Assistant Guadalupe County Attorney, for
payment.


                                                      Sincerely,




Jh^-
{/
                                                      David Goad

       I certify that on August 35 20091 deposited this letter in an official depository ofthe.
United States Postal Service, properly posted byfirst class mail.



     ^                                                Sartdi Spurgeon f/           J




                                                          &t*t ft
  t/K




./P/&6M..




            /iWtf "IS *
                      //.
Jamie Osborne

From:                             1983remedies@gmail.com
Sent:                             Tuesday, April 15, 2014 11:04 AM
To:                               Jamie Osborne
Subject                           Goad property photo
Attachments:                      Document (3J.jpg


Hola,
Attached please find the photo I spoke of.

Iwish to memorialize yoursUtements (April 15,2014) wherein your office hasnocorrespondence(s) from myself orthe
Guadalupe County Attorney regarding the valuation(s) ofthe Goad property at Zuehl Airfield.

Thank You
David Goad




                                                                                                                  >£


                                                                                 &H& ft
Sanitized file




           Subject: Sanitized file
           From: 1983remedies@gmail.com
           Date: 5/6/2014 11:49 AM
           To: Jamie Osborne 

           Ifigured that someone in your office sanitized the file. Don't worry, I'm well documented.
           Thank You
           David Goad



           On 5/5/2014 4:09 PM, Jamie Osborne wrote:

                 Mr. Goad,

                 Hello. I hope this finds you we'll. Attached are documents related to your request.




                 Thank you for your time and effort in this regard. Should there be any other items that ouroffice may
                 further assist with, please advise.

                 Sincerely,
                 Jamie Osborne, R. P.A.
                 Chief Appraiser
                 Guadalupe Appraisal District
                 3000 N. Austin Street
                 Seguin, Texas 78155
                 830.303.3313
                 www.Quadalupeacl.ora
                 Customer Service Survey-Please dick the link below and tell me how I am doing? Please place
                 my name or email address in the survey.
                 http://www.survevmonkey.eom/s/6DMXH9L
                 CONFIDENTIALITY STATEMENT
                 Thistransmission is intended only for the persons or entities to which it is addressed. The
                 information transmitted herein may-be(l) proprietary or strictly confidential material, (2) be
                 subject to the Attorney-Client Privilege, or (3) an attorney work product. Review, reproduction,
                 retransmission, distribution, disclosure or any other use, and any consequent action taken by
                 persons or entities other than theintended recipients, are prohibited and may be unlawful. If
                 you have received this in error, please contact the sender only and delete and destroy all
                 forms of this communication (electronic and paper). Unauthorized interception of the email is
                 a violation of federal criminal law. Although reasonable precautions have been taken to
                 ensure that no viruses are present, the Guadalupe Appraisal District, makes no warranty or
                 guaranty with respect thereto, and is not responsible for any loss or damage arising from the
                 receipt or use of this e-mail or attachments hereto.
                 Please be advised that the Guadalupe Appraisal District does have an Email policy that
                 includes monitoring and may include printing out and reading all email leaving, entering, or
                 stored in these systems.



 of2
                                                                                               £iU/ /*'
PROPERTY TAX - NOTICE OF PROTEST - 2013
 Appraisal district name                                                                                                              Phone (Area code and number)
 GUADALUPE APPRAISAL DISTRICT                                                                                                         830372 2871 830 303 3313
 Address    ™~"                                               ~~      ~~
  3000 N AUSTIN STREET SEGUIN. TX 78155
"TWTdOTlittiKmSreT^
 of the Texas Comptroller of ftiUc Aecourta,

 GENERAL INSTWCTlO^Pumi^ toTa*Code Sorton41 ^
                             or dwfgrated atftit*tto wowW tikethe ARBto haw anddeo'itaa protesl.iryou are i«»Mi9[h»property, you *-«suaj«a to ttwilmnawim set fort»i«<
                             Tm Co* Section 4V413.                                           .

 RLWQDEADLINES: TheucualitoMllriefdrfiUn0yoitf{tM«ais(riB>tig», ffciy31
                     AdfteremdaadlirtattMJBppiylojfOoif. .
                           • your notice ofappraised «« «uottfrered after May 2;
                           • your protest concerns e ohartpBin Bw use of agricultural,opftrt-flfleeaof Ifflbw land.
                           • fte ARBireoa • changetoine appraisal more* thata^mui^^Kiiy^wdvouncatiaandiXBoimeatmse,
                           • theappraisal dutrtt orif* ATOwear^^
                           • incertain limnedcircumstances, you had goat cau» forrrfesinQlhe May 31 protesl n^ngdeadline
 Yourjp«or«pn^iia^de8dlifffibpnr)l«danmeapOfarsal^.ic«

 ASSISTANCE; TrwCrjapvclerscrftamayrifjiac^
               llttjConpcroUftfi officeknowsis the subjectof a ottost 10trtaARB.
 Stata die Yearfa) forWhichYog are Protesting:                          ;

 Stspl:                Owners or lessee's first *»*• 4 irrttai
   Owneffi             GOAD DAVID
   arreews
   name and            Qw^»«iftM*seu*OTffl*fir»5»5*TO
   address             CUSTODtAN FOR NATALIE H GOAD 1154 RtVERTREE OR NEW BRAUNFEL5.TX 78130
                       OajrttosPrnra^BivacoAeaiffwailier)                                                         EvgrengPhone fans*code ««f numoer}.


 Step 2:               GtaUfMadrfreu art dM divert Irm
   Describe            WaPSOCKTX-A88 134SU* JOSEfLOftES..00OAC.
  under
  protest



                       Pmpariy in-irrrsTn                 «nn in- ?nni^j^fintuinn.s.njifi
                    : tt9MshonttKr&winateJaodfer0fi*aeffKc4taffj>iMitie0



^™™,*™™™S™'"™W»»*»«a1)^uro:c(Mny.-s™«porsi5Ma:
™Mtatn)riJkiatBliM.

                                  Value Is over market vakre-                                                         Exemption was denied, modified or canceled.
                                                                                                         3
                                  VWueis unequal compared w» outerproperties                                          Changein use of tartdappraisedas ag-use, open-space, or
                                                                                                                      timber tanrj.

                                  Property shoos)not tietaxed In            •                                         Ag-use.open-space at other special appraise) was denied,
                                                                       (name oftvtttiQfmXl               D            modified or cancelled.
                                  Failure to sera required noses.
                                                                                 Stupe)                  Li           Owners name is incorrect

                                  OUisr:                                                                              Property description is incorrect.
                                                                                                        a
                                                                                                                      Propertyshould not be taxes in this appraisaldistrictor i)eaf^8gpCTdurgx
Stapfi:                    print .
  Stgntha                  here *
  protest
                           sign ,




                                                                                                                                                                                             hi
                                                                                                                                                                                          I'.-It
                                                                                                                                                                  ZJ&t /s
                                                                                                          PropID: 107520

                                                                                                                                                Property Tax
        PropertyAppraisal - fetice ofProtest                                                                                                    Form 50-132

                                                                                                                               830-303-3313
Guadalupe ApprafeaUDisfrict^                                                                                                  Phone(area code andnumber)
Appraisal District's Name
3000 N. Austin Street                     Seguin, Texas 78155
Address                                                                                     „ ^..^fiio 3 written notice oforotestwith the appraisal review board ~- , *         .v. 5

 Mobile Homes (give make, modal andidentification number}
  STEP 3: Check reasons for your
 r^retocrMH*ab«mayre*jBtoyw                                                                                                                        „ .          . „,.
 and vour property would not seD for the amount rjetemiir^ bytr»appraisal district
 that your property isnotappraised at the same leveJasa^reserrtativesarrir^ofcorr*^
 otheMadr^wr prorjerty may be awrais^ at its
 coR*Bia*p!ope^
     ^Value ta ovor market value.                                                    j SChange inuse ofland appraised asap-use. open-space ortimber land.
     rValue is unequal compared with osier properties.                               f ~] Ag-use, open-space orcither special appraisal wasdenied, modified orcancelled.

 i—i
                                                                                    ' jOwner's name isincorrect
    ] Property should notbetaxed in
                                                                                    7^fPtc^e^4esc^iSonis,intx^iear_ ,.                  ,, ,„
       Failure to send required notice.                                             Fj Property should not be taxed in this aorxarsaldistrWorin^oriTOretaxirrgurifls.
                                                         fiype)
    ] Exemption was denied, modified orcancelled.                                    IK Other. ™** /tS »i;Trtt  Vikfr&^B


  STEP 4: Give facts that ma>


    ////>sr ,j ^ f^n^^/y^f^                         *i0j7&&*fi     /




 What do you think your property's value is? (Optional)   $.


 Iwant the ARB to send me acopy ofHs hearing procedures.        CD Yes     j~l No*-
 *If your protest goes to a hearing, youwill automatically receivea copy of theARBi hearing procedures.

  STEP 6: Sign here.



*">




Age 2 • 50-132•03-12/11
                                                                                                                                                                Do Not Pay From
  This Is NOT a tax                                                                                                                                                 This Notice
       Sfafemertt

   GUADALUPE APPRAISALDISTRICT                                                                            Property ID 107520
   3000 N. AUSTINSt.                                                                                      Ownership %: 100.00
                                                                                                          Geo ID: 2G0134-0000-01105-0-00
   SEGUIN. TEXAS 78155
   Phone: 830/372-2871 630/303-3313                                                                       DBA-
   Pax: 830/372-2874                                                                                      Legal:ABS: 134 SUR: JOSE FLORES 1.000
   Schertz Office: 210/945-9708 Ext 202                                                                        AC.
                                                                                                          Legal Acres: 1
   April 8,2013
                                                                                                          Situs: WWDSOCKTX
                                                                                                          Owner ID: 157096

                       Property ID: 107520 - 2^34-0QOHtt105-fj-00
                      GOAD DAVID
                      CUSTODIAN FOR NATALIE H GOAD
                      1154RrVERTREEDR
                      NEW BRAUNFELS, TX 78130-2425
                      i'»-iii-iii,i-iii,it,*ini»,-,ih,ii,'imiitiw«-",|i*tii»»
                                                                                                                        APPRAISAL NOTICE

   Dear Property Owner,
        We have appraised the propertyfistedabove for (he taxyear2013. As of January 1, our a 5praisalisthex*olJiciMls.

    Theabovetax estimates use lastyeart taxratesforttetarir^urtestawn, Tte governing bodyof each unit(school board, cowtycoiMitissioners, cityawnca aid so forth)
  decxJeswrtetherrxor^taxesmereasa Theappra^
    'Your reader** homestead* protectedlh^
  improvements.                                                                                      *                                    :
    ~ Ifyouare 65 yearsof age orolderand receivedfee$10,QD0acnooi tax exemptionon yourhome bat                                                                           wflinotbe
 rngtrer than Mtenyw firstrecer^tto
 ab0ve,yoursdwoItaxesfbrB%yearw>notbel^^                                                                                                ffvoureoonfr "
                                                                                         rvoureceivedtrieexemption, wheneveris later. Byoureois^ety.orJtrrtoeoBeoehas
 approvedafimitafiononyourlaxesifttep^  .                                _               atMps nfl nrt hithitfterthanthe ftst-ynaryaycoiinHy, rpf, r»^nwi^^wMp^ef) tfrp
 tirretatton or tr* firstyear you viafir^
 appraisal roB, yourschool; county, oHy, orJunior caBef^cefc^fBa*Increase farm
 county,crty,orJunkvcotege tax oeSnp-
 prc*£r?c»&rSs1&^                                                                                                                                                            *•»
 To appeal, you must filea written protestwffljthe ARB before «bedead*ne date:
                  Deadline for fffina a protest         M«y31.2013
                  luxation of Heartngs:                 30rJO*. AUSTIN ST/S£GU1N.TX 78155
                  ARBwrfflbegmhearings:                 tlay8?20ta
    Endosedisarxotestformtosendt^appraisaiolstrtdoaeeif'                                         evidence before the ARB. The ARB wffinotifyyou of the date, time and place of
 your scheduled hearing. Enclosed, also, isWbrmation to hesyoui.              yourpretest You do not need to use Ihe enclosed formto fileyourprotest You inay protestby letter, if it
 mdudes your name, yourrjroperty*desato6m,and:yewm                        ^
   Ifyouhaveanyo^iestioris orreed nioreIntonnaSon, p^
 Sincerely,
 Chief Appraiser
            Susan Combs Texas Comptroller of PublicArxoi




    You are entitled to anexplanation of             mast have awebsite. Contact your lo              your concerns atthe informal meeting
       the remedies available to youwhen            cal appraisal district formore details on         with the appraisal district.
   youare not satisfied withtheappraised             fifapg aprotest electronically.
   value assigned to your property by your                                                            Find out theprocess your appraisal dis
   appraisal district. The Texas                    What Can be Protested                             trict follows. Try todiscuss your protest
   Comptroller of Public Accounts is                The Notice ofPrstest may be£led using             issue with the appraisal office in ad
   required to publish an explanation of                                                              vance. Askone:of theappraisal district's
   thcremediesavailable tOTaxpayewanri            ' ^t^r^t^m^v^iimstaivt^iaejxatsf -                  appraisers to fxpfcrtrt how the district     .
   procedures tobe followed inseeking               taxmfWl»xfoniis/50-132.|»df. The no               arrived atthe value of your property. Be
   remedial action. The Comptroller also            ticeneed not be oo this form. T&ur no             sure the property description iscorrect
   must include advice on preparing and             ticeofprotest is sufficientifit identifies        and that the measurements for your
   presenting a protest.                           (1) me protesting person claiming an              home or business andlot are accurate.
                                                   ovCTership interest inthe property, (2)           Many appraisal districts have this infor
   The Legislature further directs that cop        d» property that is thesubject of the             mation online.
  ies ofthis document be made readily               protest and 0) dissatisfaction with a
  available totaxpayers at- nocost. Tee             • Ll»f      .*     ._J         t\^
                                                                                                     What is an ARB?
  chiefappraiser ofan appraisaldistrict -                                                            'Bre^AjQBis-aii iadejpeadent, impartial
  may provide acopy with theNotice           ••
  ofAppraised Value mailed to property _
                                                                                  oa-your          . gfAU^  SfSJPE Of TEXAS         )./•:.
                          ) < KBOW Alt MSJ BY THESE PRESENTS

  Office of Tavle Murphy Tax Assessor-Collector

                                          Installment Agreement


  s«&*r2ri&rrs^ss^g^1s&'=it * —»
  Pursuant S^ect!^1!?^/8? C°U^f f°r the tax ™U *«tie««d hereby acknowledges that
  ^ss^^ss^^^ss^ tsjzr,st*tato*y auth^ -vv £
 not to exceed 36 months"          ajuln any other property taxes
          the liability of the Payer; oiT
     3. Breaching any other condition of this Agreement.

2S?nSSiri?S Sr^LT.T^'^^ collector^ proceed to
date of the execution of^hie^tall^SrSLnt ^^ *"**' "^ ** *"**** °B the
                                                 III.



£ ^^Kft^^                                                        «» *" M 2°
.1                           •        •

1
I    Installment Agreement Start Date:, 10/30/2013
I    Owner:    GQftD DAVID                                                    e~\           >k
j    faxing Onit!s): Marion Isd, Lateral Roads, Guadalupe County             'AJ W-^ «
|    Year(s) for which taxes are delinquent: 2012, 2011, 2010, 2009, 2008               I J /C*)* IC_J
i
f    Delinquent taxes not including penalty, interest or attorney fees as of this date:          5902.28

     Property Description
     2G0134-0000-011Q5-0-*00        -R14j6794-.   ABS: 134 SUR: JOSE FLORES 1.000 AG.



     Method of Payment: Taxes, penalty and interest shall be due in installments of §50.00 ox more
     each, payable Monthly, 30th day of every month beginning 10/30/2013 and continuing regularly
     thereafter until all delinquent taxes, penalty and interest have been fully paid.
     Place of Payment! Office of Tavie Murphy Tax Assessor-Collector
                         Guadalupe Tax Office
                         307 ». Court
                         Seguin, TX 78155

     Witness
      Lrness the
             tne signatures of
                            or the
                               the oarties
                                   oar     this 09/05/2013

     By:      ^MC>^-^(^J>t^*£^'
      GOAD DAVID          /«"*«                                       CAUSE NO. JSC4-4995


DAVID GOAD                                      §                IN THE JUSTICE COURT
                          Plaintiff,            §
v.                                              §
                                                §                    PRECINCT NO. FOUR
JAMIE OSBORNE                                   §
                         Defendant.             §
                                                §       GUADALUPE COUNTY, TEXAS
               AGREED RECORD OF SEPTEMBER 10.2014 HEARING

        This AGREED RECORD of the September 10, 2014, hearing comes unopposed by

the defendant or Judge Friesenhahn. Therefore, in the name of justice, it is agreed, this record

shall memorialize the hearing that day.



1. Judge: We are here on two cases David Goad v. Erick Strey, and David Goad v. Jaime

Osborne.




2. Judge: We are going to address the motions in the order received by the court.



3. Goad: Objection, The Motion for Fair Trial and Venue Change should be addressed first,

it sets precedence over all other motions because it is written law, and I can find no exception

to that law, a new law, first adopted one year ago, it is also a constitutional issue.



4. Judge: The problem is it is a Fair Trial Venue motion and were not at trial.


5. Judge: The motion is denied.


6. Sloan: There are three grounds in the partial summary judgment in which my clients are

entitled to, governmental immunity, substantive due process, and procedural due process. Mr.
                                                                                                   9*
                                                          frfi/i,* "2/
Goad did not participate in either, as he did not make a protest in the relevant years. This is a

lawsuit that should be filed against the appraisal district and not my clients. Mr. Goad's

pleadings are groundless and should not be allowed by this court.



7. Goad: I object to everything that wasn't plead in his first responsive pleading. We are here

on an issue of immunity. This whole hearing should be focused upon that. I will speak on

federal law because it is over state law. The state cannot make a law the trumps federal law

as I have stated in my pleadings. If I could have brought in witnesses today this thing would

be over with and all we would have to do is assemble a jury for damages. Hopefully, and

indictment would be issued.




8. Goad: (Reads from his First Amended Complaint): #6 thru #24. I provide both law from

the United States Supreme Court and the 5th District which is over this court. This is all based
upon federal law.



9. Judge: We're going by state law because we're in state court not a federal court.



10. Goad: Can I pull up federal case law to prove my point. I have all the books here on the

federal case law that allows state courts to hear these matters. Also, state law does not allow

immunity when someone acts in a fraudulent manner.




11. Judge: We are here for two motions, immunity and subject matter jurisdiction. I agree

that state law does not trump federal law, but we are not in federal court we are in state court.
12. Goad: I would like to cite federal law from the books I brought from the number one

man quoted in the U.S. Supreme Court. You cannot erase federal law because we are in a

state court.




13. Judge: The problem is I don't have jurisdiction in this case. This case has to be in district

court. You say you sued them individually and not the appraisal district, its got to be in

district court. I cannot hear a case against the appraisal district, sorry. When the documents

were stored at the appraisal district and sanitized the appraisal district was involved. I have

no jurisdiction in this case.

                                              Respectfully submitted.



                                              DAVID GOAD, Plaintiff
                                              1154 Rivertree Drive
                                              New Braunfels, Texas 78130
                                              830-515-2052




                                CERTIFICATE OF SERVICE
         The undersigned certifies that on Sept 24, 2014, this AGREED RECORD was
served on all parties in accordance with Texas Rules of Civil Procedure as set out herein
below:


         Jeremy R. Sloan, Esq.
         16500 San Pedro., Suite 410
         San Antonio, Texas 78232
         U.S. Mail


                                                      David Goad